DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  For examination, the limitations following the term will not be considered as part of the claimed invention.

Regarding claim 7, the relationship between the profile of the inner walls and the outer walls has not been structurally defined to warrant the language “each bonded to an outer wall associated therewith at their points of contact therewith.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,849,065 to Biederman.
Regarding claim 1, Biederman discloses a container comprising two outer walls (13), which form an outer container (Fig. 1), are arranged parallel to one another (Fig. 2), enclose an inner space for accommodating an article (18) and, on their inner side facing the inner space being padding (10 and 12) formed by a profiled inner wall (Fig. 2), the profiles of the inner walls (10 and 12) being matched to one another such that they engage one another when the inner space is unfilled (Fig. 2).  Having met the structure claim 1, the container of Biederman meets the structure implied by the recitations “mailing envelope” and “outer envelope”.
Regarding claim 2, Biederman discloses the inner walls (10 and 12) forming the padding form a number of cavities in conjunction with a respectively associated outer wall (13) of the two outer walls (Figs. 2 and 3).
Regarding claim 4, Biederman discloses the inner walls (10 and 12) forming the padding are paper (page 1, lines 41-70), which meets the recitation “the padding are based on a cellulose material”.
Regarding claim 5, Biederman discloses the inner walls (10 and 12) forming the padding are made of corrugated paper (page 1, lines 41-70), wherein Biederman further discloses a corrugated paper, stiffening sheet (12; page 1, lines 41-70), which meets the structure implied by the recitation “corrugated cardboard”.  Biederman discloses the inner walls (10 and 12) are aligned with one another with a direction of corrugation running parallel to one another such that a corrugation crest of a first inner wall overlaps with a corrugation trough of a second inner wall (Fig. 2).
Regarding claim 6, Biederman discloses the corrugation direction of the inner walls (10 and 12) forming the padding are parallel to the filling direction of the container (Figs. 1-3), which meets the structure implied by the recitation “inner walls forming the padding are oriented with their corrugation direction substantially transverse to a longitudinal direction of the mailing envelope.”
Regarding claim 7, Biederman discloses the inner walls (10 and 12) forming the padding are each bonded to an outer wall (13) associated therewith at their points of contact therewith (Fig. 2; page 1, lines 41-70).
Regarding claim 8, Biederman discloses sheet (13) has been subjected to a creping operation and sheet (13) has been glued to sheet (12) such that crinkles in sheet (13) lie substantially parallel to the corrugations of sheet (12).  By virtue of the crinkles in the sheet (13), only portions of the corrugations of the sheet (12) are glued to the crinkled sheet (13), which meets the recitation “in which bonding of the inner walls to the outer wall associated with each of them is provided only for a partial area of the points of contact.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,849,065 to Biederman and British Document No. 533,932 to Burgess.
Regarding claim 3, Biederman discloses the claimed invention, as discussed above, except for the cavities of the inner walls being filled with a cushioning material.  Burgess teaches that it is known in the art to fill cavities (3a) of an inner wall (1) with a cushioning material (3; Fig. 2) in an analogous container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide cushioning material in the cavities of the inner walls in the Biederman container, as in Burgess, in order to prevent the corrugations of the inner wall from being indented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734